United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Floyd G. Goodman			:
Application No. 16/974,184			:		Decision on Petition
Filing Date: November 4, 2020		:				
Attorney Docket No. 2xHardHood988	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 19, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On February 5, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A copy of the Office action is enclosed.

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 6, 2021.  The Office issued a Notice of Abandonment on October 7, 2021.

The petition was filed on October 16, 2021.  The petition states the Office action was not received and requests withdrawal of the holding of abandonment.

In the absence of any irregularity in the mailing of the Office action, there is a strong presumption that the Office action was properly mailed and delivered to the address of record.  The showing necessary to overcome the presumption and establish non-receipt of an Office communication is set forth in MPEP § 711.03(c)(I)(A), which states,

[A]n allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action....

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record


Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.  A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

In practical terms, the current evidence in the record of non-receipt of the Office action consists of an assertion the Office action was not received.  The current evidence of record, without more, is insufficient to overcome the strong presumption that the Office action was delivered to the address of record.  Therefore, the petition is dismissed.

Applicant may file a renewed petition under 37 C.F.R. § 1.181 including additional evidence of non-receipt.  The renewed petition must be filed within two months of the mailing date of this decision.

Applicant may file a petition under 37 C.F.R. § 1.137(a) if applicant cannot (or simply does not wish to) file a grantable renewed petition under 37 C.F.R. § 1.181 establishing non-receipt of the Office action.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($1,100 for a small entity) and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Copy of Office action mailed February 5, 2021 



    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.